Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1, 6 and 11. 
The combination of structure present in claim 1, was not found in the prior art of record. In particular, the limitation “wherein the first and second end frame assemblies include a top surface…” in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
The references cited do not disclose in combination do not disclose “such that the narrow surface of the plurality of transverse mattress supports received in the slots are co-planar with a plane of the top surface…” 
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 1 in view of the prior art of record.
The combination of structure present in claim 6, was not found in the prior art of record. In particular, the limitation “wherein the pair of opposite ends of two or more transverse mattress support members of the plurality of transverse mattress support members are supported…” in combination with the other structure present in claim 6 was not found in the prior art of record. 
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 6 in view of the prior art of record.
The combination of structure present in claim 11, was not found in the prior art of record. In particular, the limitation “wherein the longitudinal support member is positioned on the plurality of spaced slats such that, when a plurality of transverse mattress support members is received in the plurality of slots, a narrow surface of the plurality of transverse mattress support members is co-planar with a plane of a top surface of the top rail” in combination with the other structure present in claim 11 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 11 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 11 in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/15/2022